PER CURIAM.
Petition for writ of certiorari is denied. Our denial of the writ, however, is not to be construed as agreeing with that portion of the Court of Civil Appeals opinion, 445 So.2d 297, dealing with the retroactive application of Code 1975 § 8-8-10 (the statute raising the interest rate from 6% to 12% per annum on judgments becoming final on or after November 13, 1981, the effective date of the statute as last amended). See Jones v. Casey, 445 So.2d 873 (Ala.1983).
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.